Citation Nr: 1042050	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for a lung disorder, to include bronchial asthma.

2.  Entitlement to service connection for a lung disorder, to 
include bronchial asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1963 to May 1963. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's request to reopen his claim for service 
connection for a lung disorder. 

In his November 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO, which 
he later clarified as a videoconference hearing (see the 
Veteran's December 2008 statement).  Such a hearing was scheduled 
for December 2009, and the Veteran was so notified in October 
2009.  In December 2009, the Veteran reported that he would not 
be able to attend the hearing due to his asthma.  The Board ruled 
that he had shown good cause for his failure to appear for his 
hearing, and the Veteran was rescheduled for a new hearing to be 
conducted in March 2010.  In March 2010, the Veteran's 
representative reported that he was again unable to attend his 
hearing because he was "at the emergency room to be admitted."  
In June 2010, the Board granted the Veteran a remand of his claim 
for the opportunity to provide a new hearing.  Such a hearing was 
scheduled for July 2010, and the Veteran was so notified in June 
2010.  However, the Veteran again failed to appear for his 
hearing and has not offered any explanation for his absence.  
Furthermore, the Veteran's representative submitted a statement 
in July 2010 after a conversation with the Veteran which 
indicated that the Veteran wished to withdraw his request for a 
hearing.  As such, the Board will proceed with adjudication of 
the Veteran's appeal.  38 C.F.R. § 20.704(d) (2010).

In December 2009, the Veteran submitted additional evidence in 
the form of a statement provided by his brother, M.B.  The AOJ 
has not considered this new evidence.  See 38 C.F.R. § 20.1304(c) 
(indicating that new evidence must be considered by the AOJ prior 
to adjudication by the Board).  This evidence was submitted 
without a waiver of readjudication at the agency of original 
jurisdiction (AOJ) level.  In fact, in the July 2010 statement, 
the Veteran's representative indicated that the Veteran had 
requested that his claim be returned to Nashville.  In effect, 
expressing a desire for a readjudication at the AOJ level prior 
to Board adjudication of his claim.  However, inasmuch as the 
Veteran's appeal is being reopened and remanded for additional 
development, the Veteran's appeal is being granted in part, and 
the new evidence will be considered by the AOJ as relevant to the 
Veteran's service connection claim before the appeal is returned 
to the Board.  Therefore, the Board finds that any error in 
failing to furnish a prior AOJ readjudication of the Veteran's 
claim after the submission of the December 2009 statement is not 
prejudicial as to the Veteran's claim for service connection 
claim for a lung disorder.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The issue of service connection for a lung disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the AOJ via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a lung disorder in 
June 1997 rating decision.  Although notified of the denial and 
of his appellate rights, the Veteran did not appeal that 
decision.

2.  The evidence associated with the claims file subsequent to 
the June 1997 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a lung disorder, to include bronchial 
asthma.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, denying service connection for 
a lung disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last 
prior, final denial of the Veteran's claim of service connection 
for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the Board is 
granting the Veteran's petition to reopen his claim for a lung 
disorder, and directing further development of his claim for 
service connection on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and assist 
regarding this claim.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for a Lung Disorder, to Include Bronchial Asthma 

The Veteran maintains that he currently experiences a lung 
disorder which was aggravated during the Veteran's service.  See 
the Veteran's June 2008 notice of disagreement (NOD), substantive 
appeal (VA Form 9) of November 2008, and December 2009 statement, 
as well as the statement by the Veteran's representative of 
December 2008.  

The Veteran first claimed service connection for a lung condition 
in April 1997.  The AOJ denied his claim in the June 1997 rating 
decision.  The AOJ notified the Veteran of this decision and 
apprised him of his procedural and appellate rights in July 1997.  
The Veteran did not file a NOD or a substantive appeal, thus not 
appealing the June 1997 decision.  Therefore, that decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

In considering the Veteran's request to reopen his claim for a 
lung condition, the Board has considered the decision of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit Court held that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
also Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran's claim was previously denied as a general 
claim for a lung condition, encompassing later diagnoses 
identified in the VA medical treatment records.  Furthermore, the 
Veteran has specifically requested that his previously denied 
claim be reopened (see the Veteran's statement of December 2009).  
The Veteran has submitted new statements, and the agency of 
original jurisdiction (AOJ) has obtained VA medical treatment 
records, as will be discussed below.  The previous claim was 
denied as one for a lung condition in the June 1997 rating 
decision.  Therefore, subsequent treatment records for the 
Veteran's lungs, do not constitute a new claim, and so the 
Veteran must submit new and material evidence to reopen his 
claim.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009) 
(holding that submission of further evidence relating to a 
nervous condition did not introduce a new claim based on a 
distinctly diagnosed condition from the claim for a stress 
disorder previously denied by the RO, when a Veteran's claim had 
previously been denied as one for "any psychiatric condition" 
that claim encompassed later diagnoses).  As such, the Veteran's 
current claim is properly characterized as one to reopen the 
previously denied claim for a lung condition.  Even so, the 
Veteran's claim is being reopened and remanded for further 
consideration at this time, such that any error in the 
characterization of his claim is harmless.

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis, including a prior denial based on the 
absence of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  As such, the Veteran must submit new and 
material evidence to reopen the June 1997 rating decision.

The AOJ reopened the Veteran's claim for service connection for a 
respiratory disorder, to include bronchial asthma.  Regardless of 
the AOJ's actions, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the AOJ is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-
92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen the Veteran's claim before proceeding to readjudicate 
the underlying merits of the claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end. 

The Veteran filed a claim to reopen his previously denied claim 
for a lung disorder in August 2007.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 Fed. 
Reg. at 45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after August 
29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(Justus).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of the VA] to consider 
the patently incredible to be credible"). 

In the last prior final rating decision of June 1997, the AOJ 
denied the Veteran's claim for service connection for a lung 
condition, because the record did not show evidence of 
"aggravation of an existing condition showing a chronic 
disability subject to service connection."  The AOJ acknowledged 
the Veteran's service treatment records (STRs) which showed that 
he was seen for chronic sinusitis during service which had 
"existed prior to enlistment" and was not permanently 
aggravated by his service.  The Veteran's STRs also showed that 
he had been treated for pneumonia of the left lung, which had 
resolved.  The AOJ concluded that aggravation of a pre-existing 
lung condition was not shown.

The Court has elaborated on what constitutes 'new and material 
evidence.'  New evidence is not that which is cumulative of other 
evidence already present in the record.  In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Since the June 1997 rating decision, the AOJ 
has obtained various VA medical treatment records which show that 
the Veteran has been diagnosed with bronchial asthma in December 
1998, and COPD (chronic obstructive pulmonary disease) in July 
2003.  The Veteran's VA medical treatment records further show 
that he has been receiving treatment for his various lung 
disorders since December 1998.  As such there is evidence of a 
current condition which may be connected to the disorders which 
were treated in service.  

The Veteran also submitted a statement from his brother, M.B., in 
December 2009, which indicated that he recalled the Veteran 
receiving allergy treatment for his sinuses and asthma at Ft. 
Meade from 1957 through to his 1962 enlistment.  As such, 
presuming the credibility of this statement as required by 
Justus, there is evidence of a disorder which pre-existed the 
Veteran's service.  

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. § 3.303.  The new evidence obtained by the AOJ provides a 
history of diagnosis of, and treatment for, a lung condition 
which may be related to the Veteran's in-service treatment for 
sinusitis and left lung pneumonia.  There is also evidence that 
such a disorder preexisted service, but may have been aggravated 
by service.  Presuming the credibility of this evidence, and 
applying the law with a broad and liberal interpretation, the new 
medical and lay evidence relates to unestablished facts necessary 
to substantiate the Veteran's claim for service connection for a 
lung condition and raises a reasonable possibility of 
substantiating his claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Veteran's claim for service connection for a lung condition 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  


ORDER

As new and material evidence has been received, the claim for 
service connection for a lung disorder, to include bronchial 
asthma is reopened.  To this extent, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's claim for service 
connection for a lung disorder, to include bronchial asthma, the 
Board finds that additional development of the evidence is 
required.

The Veteran has claimed that he experiences a current lung 
condition which was aggravated by his military service.  See the 
Veteran's June 2008 notice of disagreement (NOD), substantive 
appeal (VA Form 9) of November 2008, and December 2009 statement, 
as well as the statement by the Veteran's representative of 
December 2008.  The Veteran had active military service from 
February 1963 to May 1963.  At the time of his enlistment 
examination in February 1963 the Veteran was not noted to be 
experiencing any chronic lung disorder; however, in his report of 
medical history it was noted that the Veteran had a history of 
hay fever and sinusitis.  Later, in May 1963 the Veteran was 
provided with a medical board review of his health.  At that 
time, the medical board concluded that the Veteran experienced 
sinusitis of the right maxillary sinus, but that this disorder 
had existed prior to his active military service.  The Veteran 
was also diagnosed with pneumonia of the left lung with a 
recovery in May 1963.  The service department medical board 
review noted that the Veteran had a history of smoking as well as 
various lung conditions including treatment during service for a 
left lung condition.  The Veteran was found to be not qualified 
for military service and was discharged from active service.  As 
such there is evidence of lung problems in the Veteran's service, 
including treatment for pneumonia of his left lung.  

Subsequently, ample treatment records have been obtained 
revealing a history of asthma and COPD, which began VA treatment 
in December 1998.  The Veteran also submitted a statement from 
his brother, M.B., which indicated that the Veteran had a history 
of treatment for asthma at Ft. Meade prior to his entry into 
active service, while the Veteran's father was stationed there 
from 1957 to 1962.  Based on the evidence of record, the Board 
concludes that further development is necessary in terms of an 
effort to obtain relevant government records as well as a VA 
medical examination.

The AOJ must undertake further efforts to obtain possible missing 
medical treatment records held by the government - specifically, 
the Veteran's brother has indicated that he received treatment at 
Ft. Meade, Maryland, prior to the Veteran's entry into service 
during the period from 1957 to 1962.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a).  VA is required to obtain the Veteran's 
STRs or other relevant records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain these records must continue until they are obtained unless 
it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3).  As such, the AOJ should contact 
the National Personnel Records Center (NPRC), or other 
appropriate records custodian and request any relevant clinical 
treatment records from 1957 to 1962 at Ft. Meade, prior to the 
Veteran's enlistment.  If such a request requires further 
information from the Veteran, the AOJ should request such 
information.  All attempts to obtain such information should be 
properly documented in the record.

The Veteran's VA treatment records on file only date to November 
2007, over two years ago.  If he has since received additional 
relevant treatment, these records should also be obtained.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by the VA).

Additionally, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is 
evidence of a current disability and evidence connecting that 
current disability to the Veteran's active service, but 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

As noted above, the Veteran has claimed that he has a current 
lung condition which was aggravated by his military service.  The 
record contains ample evidence of diagnosis and treatment for a 
current lung condition, diagnosed as asthma and COPD from 
December 1998 to the present.  Furthermore, the Veteran's STRs 
indicate that he experienced a lung condition during service, 
including treatment for pneumonia of the left lung.  See the May 
1963 medical board report.  As such, there is clearly evidence of 
relevant treatment during the Veteran's active service.  

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. § 3.303.  The Veteran has indicated his belief that his 
current lung condition was aggravated by his active service.  See 
the Veteran's June 2008 notice of disagreement (NOD), substantive 
appeal (VA Form 9) of November 2008, and December 2009 statement, 
as well as the statement by the Veteran's representative of 
December 2008.  There is no evidence presented that the Veteran 
has the requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(1).  There is also no competent medical 
evidence which indicates that any currently diagnosed lung 
condition is due to, or was aggravated by, the Veteran's service, 
including his various lung disorders treated during his service.  
As such, there is evidence that the Veteran has a current lung 
disorder which may have been incurred in or aggravated by his 
active service, and evidence of some related conditions during 
service, but insufficient evidence for the Board to conclude that 
his lung disorder is due to or aggravated by the Veteran's 
service, or to other intercurrent causes.

As stated above, the standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability."  See McLendon, at 81.  As such, the standard for 
requiring a VA medical examination is quite low.  Therefore, 
based on the evidence of record and the Court's decision in 
McLendon, a VA medical examination and opinion are needed to 
determine whether any current lung disorder may be connected to 
the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC, or other appropriate 
records custodian, and attempt to ascertain 
whether there are any records of clinical 
treatment of the Veteran prior to his entry 
to active duty service at Ft. Meade, 
Maryland, from the period from 1957 to 
1962.  All attempts to secure these STRs 
must be documented in the claims file.  If 
these records are unavailable or simply do 
not exist, or further attempts to obtain 
them would be futile, a negative reply to 
this effect is required.  

2.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VA 
medical facility (VAMC) or with a private 
physician following his discharge from the 
service in 1963 and prior to 1998.  If so, 
obtain all pertinent records of any medical 
treatment for a respiratory disorder(s) 
from the appropriate medical facility.  If 
any private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.	Obtain the records of any medical treatment 
for the Veteran from the most recent 
treatment center of record dating from 
November 2007 to the present.  All attempts 
to secure these records, and any response 
received, must be documented in the claims 
file.  If records are unavailable or simply 
do not exist, or further attempts to obtain 
them would be futile, a negative reply to 
this effect is required. 

4.	After obtaining all necessary relevant 
records, arrange for the Veteran to undergo 
a VA respiratory examination, by an 
appropriate specialist, to determine the 
etiologies of his current lung disorders, 
including COPD and asthma.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must make 
clear in the report that such a review was 
accomplished.  After such a review has been 
accomplished, the examiner should address 
the following:  

(A)	Provide a complete history of the 
Veteran's lung disorders and a complete 
diagnosis of his current conditions.  

(B)	Are any of the Veteran's current lung 
disorders a disorder which began prior 
to his active service from February to 
May 1963?

(C)	If yes, did any current lung disorder 
permanently increase in severity during 
his military service from February to 
May 1963?

(D)	In the alternative, if it is determined 
that a current lung condition did not 
exist prior to his February to May 1963 
active service, is it at least as 
likely as not (50 percent or more 
probable) that any current lung 
disorder is directly related to the 
Veteran's service, in particular to the 
treatment for left lung pneumonia and 
sinusitis during service?

(E)	Finally, irrespective of the answers of 
any of the previous questions, the 
examiner should comment on the 
likelihood that any current lung 
disorder is due to intercurrent causes, 
such as the Veteran's history of 
smoking (noted in his May 1963 STRs, as 
well as the December 1998 and February 
2006 VA medical treatment records), 
wholly unrelated to his military 
service.  

	The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion - such as causation, is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, the examiner should expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the claim.

6.	Finally, readjudicate the request to reopen 
the claim for service connection for a lung 
disorder in light of any additional 
evidence obtained since the November 2008 
statement of the case (SOC).  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


